Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to charging connectors and other electrical connector, such as charging cords and connectors for oral health devices. The independent claim 1, identifies a uniquely distinct feature of “….A charging connector comprising: the first conductive contact defines a sleeve and the first magnetic element is received within the sleeve of the first conductive contact; and the second conductive contact defines a sleeve and the second magnetic element is received within the sleeve of the second conductive contact.”
The independent claim 4, identifies a uniquely distinct feature of “….A charging connector comprising: the first conductive contact includes a portion that extends past a front engagement face of the plug; and  the second conductive contact includes a portion that extends past the front engagement face of the plug.” 
The independent claim 6, identifies a uniquely distinct feature of “….A charging connector comprising: wherein the plug body is over molded onto the first conductive contact, the second conductive contact, the first magnetic element, and the second magnetic element.” 
The independent claim 7, identifies a uniquely distinct feature of “….A charging connector comprising: a plug body: a first magnetic element received within the first conductive contact and having a first polarity; and a second magnetic element received within the second conductive contact and having a second polarity that is different from the first polarity: wherein the plug body is a thermoplastic elastomer material.”
The independent claim 8, identifies a uniquely distinct feature of “….A charging connector comprising: a plug body: a first magnetic element received within the first conductive contact and having a first polarity; and a second magnetic element received within the second conductive contact and having a second polarity that is different from the first polarity: wherein the plug body is a thermoplastic elastomer material.”
The independent claim 9, identifies a uniquely distinct feature of “….A charging connector comprising: a plug body: a first magnetic element received within the first conductive contact and having a first polarity; and a second magnetic element received within the second conductive contact and having a second polarity that is different from the first polarity: wherein the plug body defines a strain relief that is formed over a portion of the cable.”
The independent claim 11, identifies a uniquely distinct feature of “….A charging connector comprising: a cable comprising: a first magnet received within the first conductive contact and having a first polarity; a second conductive contact in electrical communication with the second wire; and a second magnet received within the second conductive contact and having a second polarity.” 
The independent claim 18, identifies a uniquely distinct feature of “….An oral irrigator system comprising: a charging connector comprising:  a second conductive contact; and a second magnetic element connected to the second conductive contact; wherein the first magnetic element and the second magnetic element have opposite magnetic poles.” 
Barak (US 20160064859A1) The electrical cord 30 has a centerline 31, which runs along a center axis of the electrical cord 30 if the electrical cord 30 is substantially cylindrical. In other words, the centerline 31 represents a center-based line of the electrical cord 30. [0036] and [0037] As illustrated in FIG. 5, the electrical plug 10 is offset from the centerline 31 such that the overall shape of the electrical plug device 200 has a P-shape or D-Shape. The offsetting of the electrical plug 10 from the centerline 31 allows the electrical plug 10 to be plugged into the electrical device with the associated electrical cord 30 being offset from the electrical device.
Buelow (US 8894419) teaches a universal computer power adapter 100. The adapter 100 includes a power supply 110, a cord 120, and a cord connector 130. Power supply 110 may be a variable voltage power supply in order to expand the number of devices that the power adapter 100 can power and charge. See at least col. 1 lines 55-60. The power supply 110 further includes a plug 112 to plug into an AC power outlet. The plug 112 may be directly attached to the power supply 110, or can be attached to the power outlet with an AC power cord (not shown). The cord connector 130 on the end of the cord 120 has a combined magnetic/electrical connection interface 132 for magnetically and electrically coupling with one of a plurality of electrical device power charging plugs 140, 150, and 160. See col. 2 lines 3-15. The engagement between cord connector interface 132 and plug interface 170 is both magnetic and electric. Magnets are located in both interfaces 132, 170 with appropriate polarities such that the magnets attract one another and hold the interfaces 132, 170 together. See at least col. 2 lines 30-35.
Thus, teaching the first conductive contact that is electrical contact and second electrical contact that is pins 134,132.  In FIG. 1, the interface 132 of the cord connector 130 is shown with four separate, visible connection points or pins 134. In the preferred embodiment, the plug interface 170 has a similar number and arrangement of connection points, although these are not shown in FIG. 1. As disclosed above, at least two of these pins or connection points carry electrical power between the power supply 110 and the plug tips 142, 152, 162. The magnets that hold the interfaces 132, 170 together can be located directly on the face of the interfaces 132, 170. Alternatively, the magnets can be located behind the physical face of the interface 132, 170, if the magnets present a sufficient magnetic field from the appropriate pole of the magnet through the interface 132, 170 so as to allow an attractive magnetic force to be felt by a cooperative magnet in the other interface 170, 132. In an alternative embodiment, a magnet is found in only one of the interfaces 132, 170, and a ferromagnetic material that is attracted to that magnet is found on the other interface 170, 132. See at least col. 2 lines 51-68 and col. 3 lines 1-2. The prior art fails to anticipate or render the independent claims obvious. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651